         Case 3:18-cv-00282-MK     Document 25      Filed 04/17/20    Page 1 of 2




George J. Wall, OSB No. 934515
gwall@eastpdxlaw.com
825 NE 20th Ave., Suite 330
Portland, OR 97232
Telephone: 503-236-0068
Facsimile: 503-236-0028
 Attorney for Plaintiff, JAMES FARRIS


                     IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON


JAMES FARRIS                                Civil Action No.: 3:18-CV-00282-MK
    Plaintiff,
                                            ORDER AWARDING ATTORNEY FEES
   v.                                       PER 28 USC 406(b)

ANDREW SAUL,
Acting Commissioner,
Social Security Administration,

        Defendant.



        IT IS HEREBY ORDERED pursuant to 42 USC 406(b), that plaintiff’s counsel be

paid an attorney fee in the amount of $16,360.00.



        IT IS SO ORDERED: 4/17/2020.



                                  s/ Mustafa T. Kasubhai
                                  US MAGISTRATE JUDGE




Page 1 - PETITION FOR ORDER AWARDING                                     George J. Wall
ATTORNEY FEES PER 42 USC 406(b)                                          Attorney at Law
                                                                     825 NE 20th St., Ste. 330
                                                                       Portland, OR 97232
                                                                       Tel: 503-236-0068
                                                                       Fax: 503-236-0028
        Case 3:18-cv-00282-MK          Document 25   Filed 04/17/20    Page 2 of 2




Proposed Order submitted on April 10, 2020 by:


  /s/ George Wall

George J. Wall, OSB No. 934515
gwall@eastpdxlaw.com
825 NE 20th Ave., Suite 330
Portland, OR 97214
Telephone: 503-236-0068
Facsimile: 503-236-0028
Attorney for Plaintiff, James Farris




Page 2 - PETITION FOR ORDER AWARDING                                      George J. Wall
ATTORNEY FEES PER 42 USC 406(b)                                           Attorney at Law
                                                                      825 NE 20th St., Ste. 330
                                                                        Portland, OR 97232
                                                                        Tel: 503-236-0068
                                                                        Fax: 503-236-0028
